Citation Nr: 0919301	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left lower leg 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for a skin condition of 
the bilateral feet.

5.  Entitlement to service connection for residuals of a 
broken toe, not including the formation of a bunion.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for a nodule of the 
right forearm.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1985, from May 1989 to July 1995, and from February 
2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  The RO, in pertinent part, 
denied the benefits sought on appeal.  

During the pendency of the appeal, the Veteran relocated to 
South Carolina.  The Columbia RO is now the agency of 
original jurisdiction.

The February 2006 rating decision also denied entitlement to 
service connection for a neck condition and insect bites, 
which the Veteran appealed.  A statement of the case (SOC) 
was issued in September 2007.  The Veteran did not submit a 
timely VA Form 9 and as such, the claims are no longer in 
appellate status.  38 C.F.R. § 20. 302(b).  

While the RO indicated that the Veteran withdrew the claim 
for residuals of a broken toe, the Board has found no written 
statement from the Veteran indicating that she desired a 
withdrawal of said claim.  Therefore, the Board has resumed 
jurisdiction over the claim since it was timely appealed.  

The claims have been recharacterized as they appear on the 
cover page of the instant decision.  Specifically, the claim 
for residuals of a broken toe does not include consideration 
of formation of a bunion, as that was separately adjudicated 
and denied in a September 2007 rating decision.  (Note: the 
matter was not perfected for appeal.)     

Finally, the February 2006 rating decision denied claims of 
entitlement to service connection for hearing loss and a 
nodule of the right forearm.  The Veteran indicated in the 
August 2006 VA Form 9 that she was "appealing the other 
things that were denied."  The RO attempted to seek 
clarification from the Veteran in September 2006 as to what 
"other things" she was appealing; however, the Veteran did 
not respond.  Thereafter, the Veteran indicated in the 
November 2006 VA Form 9 that if the RO did not receive any 
response to her appeals, it was because she was moving from 
Rhode Island to South Carolina.  

As the Veteran has been adjudged incompetent, albeit to 
handle disbursement of funds, and after affording the Veteran 
all reasonable doubt, the Board finds that the Veteran 
expressed disagreement with the denials for hearing loss and 
a nodule of the right forearm.  An SOC was not issued.  
Therefore, the Board must remand the claims, pending the 
issuance of an SOC to the veteran and receipt of her timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The claims addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A left lower leg disorder was not shown during the 
Veteran's active military service and the competent medical 
evidence of record does not contain any currently diagnosed 
left lower leg disorder that is related to an incident of 
active military service.   

3.  The competent medical evidence of record does not contain 
any currently diagnosed low back disorder that is related to 
an incident of active military service.   

4.  The competent medical evidence of record does not contain 
any currently diagnosed bilateral knee disorder that is 
related to an incident of active military service.   

5.  A skin disorder of the bilateral feet was not shown 
during the Veteran's active military service and the 
competent medical evidence of record does not contain any 
currently diagnosed skin disorder of the bilateral feet that 
is related to an incident of active military service.   

6.  A broken toe was not shown during the Veteran's active 
military service and the competent medical evidence of record 
does not contain any currently diagnosed residuals of a 
broken toe that are related to an incident of active military 
service.   


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left lower leg disorder are not met.  38 U.S.C.A. §§ 
1110, 1131,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  The criteria for the establishment of service connection 
for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

4.  The criteria for the establishment of service connection 
for a skin condition of the bilateral feet are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

5.  The criteria for the establishment of service connection 
for residuals of a broken toe, not including the formation of 
bunions, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in September 
2005 and July 2007.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing her claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claims.  Notice pursuant to the Dingess 
decision was sent in July 2007.    

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA medical 
records, and reports of VA examination.  The Veteran has not 
identified any other evidence which has not been obtained.

The Board notes that an additional statement was submitted in 
September 2007 from the Veteran.  Her representative waived 
initial RO consideration of the statement and as such, Remand 
for preparation of a supplemental statement of the case 
(SSOC) is not necessary.  38 C.F.R. § 20. 1304(c).
 
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

1.  Left Lower Leg

The Veteran contends that she is entitled to service 
connection for pain of the left lower leg.  She asserts that 
left lower leg pain is the result of running in the wrong 
size boots.  Having carefully considered the Veteran's claim 
in light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this regard, the Veteran's service treatment records are 
wholly devoid of complaints, treatment, or diagnoses of left 
lower leg disorder.  At this juncture, the Board would note 
that the Veteran claims that symptoms attributable to the 
left ankle are part of the left lower leg disability; 
however, the service treatment records are similarly devoid 
of injury to the left ankle.  (Emphasis added).  

Post-service, the first complaints referable to the left leg 
are contained in a January 2006 report of VA feet 
examination.  Specifically, the Veteran complained of 
radicular left leg pain, as well as ankle pain.  X-rays of 
the ankle and foot were negative.  The examiner noted that 
while the Veteran complained of pain with excessive 
ambulation, there were no radiographic correlations for the 
clinical statement.  A disorder of the left lower leg, 
including the ankle, was not diagnosed.

In the January 2006 VA general medical examination, the 
Veteran attributed left leg pain to multiple falls in 
service, which is not supported by the evidence of record.  
No objective findings were made with respect to the left 
lower leg.  The January 2006 VA joints examination found some 
left ankle joint effusion with no fracture; however, the 
examiner specifically noted that a review of the claims file 
did not support any injury to the left ankle.  The examiner 
concluded that the Veteran's complaints of pain throughout 
testing were not congruent with the objective findings upon 
examination.  A left lower leg disorder was not diagnosed. 

VA outpatient treatment records dated between 2004 and 2007 
contain complaints of lower extremity pain in August 2006.  
She had throbbing leg pain at night in August 2007.  She was 
diagnosed with restless leg syndrome (RLS).  There was no 
indication that RLS was related to the Veteran's active 
military service.

In short, a left lower leg or ankle disorder was not shown 
during service.  Furthermore, there is no medical evidence of 
record showing a current diagnosis of a true left lower leg 
disabling disorder, other than the vaguely identified 
restless leg syndrome.  Absent such a finding of a true 
disorder or disability, service connection cannot be granted.  
38 C.F.R. § 3.303.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Such is the case in the 
instant matter as there is no currently diagnosed left lower 
leg disorder aside from pain.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez V. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

Assuming that symptoms attributable to the left lower leg 
included the ankle, the Board finds that left ankle effusion 
noted upon VA examination in 2006 has not been shown to be 
related to some incident of military service.  As delineated 
above, the service treatment records were devoid of injury to 
the left ankle.    

Finally, the Board notes that the Veteran was diagnosed with 
RLS in August 2007.  The Veteran does not maintain that this 
diagnosis is part of her claim for the left lower extremity; 
however, the Board has afforded the Veteran the broadest 
scope of review and considered the diagnosis in adjudicating 
the claim on appeal.  There is no indication that RLS has 
caused a true disability.  Moreover, even if it has caused a 
disability, the record contains absolutely no medical 
evidence relating the syndrome to some aspect of the 
Veteran's military service.  

In so concluding, the Board finds that Remand for an 
additional VA examination is not necessary based on evidence 
of record.  38 C.F.R. § 3.159(c)(4)(i).  Specifically, there 
is no evidence that the Veteran suffered an event, injury, or 
disease in service referable to the left lower leg.  
Moreover, there is no evidence that indicates that RLS may be 
associated with service.  Id; see also Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the Veteran contends that a left lower leg disorder has 
been present since her period of active military service and 
related thereto, her statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence 
is not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

2.  Low Back

The Veteran contends that she is entitled to service 
connection for a low back disorder.  She asserts that she 
injured her low back as a result of wearing a bullet proof 
vest.  Having carefully considered the Veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this regard, the Veteran's service treatment records show 
she complained of back pain in March 1982 and November 1982.  
There were no objective findings or diagnoses referable to 
the back.  An October 1988 report of medical history shows 
the Veteran complained of pinched nerves in her back.  A 
corresponding medical examination was negative for a back 
disorder.  

In July 1992, the Veteran reported that she injured her back 
during a tornado.  She was diagnosed with muscle spasm.  In a 
December 1994 report of medical history, the examiner noted 
the Veteran had a back injury in 1988 and was treated with no 
resulting sequelae.  The examiner also noted the Veteran was 
receiving Worker's Compensation for a back injury; however, 
the corresponding medical examination was negative for a back 
disorder.  The Veteran was on temporary profile for low back 
pain in April 2004.  A diagnosis was not rendered.  There 
were no further complaints in service.

The mere fact that the Veteran sought treatment for back pain 
sporadically throughout service is not enough to establish 
that a chronic low back disorder manifested during her active 
duty service.  38 C.F.R. § 3.303(b).  Post-service, 
the first complaints of low back pain are contained in the 
January 2006 general medical examination.  The Veteran 
reported that such pain was related to wearing body armor in 
service.  The January 2006 VA joints examination also noted 
complaints of low back pain.  

X-rays of the lumbosacral spine were negative.  There was no 
fracture or degenerative changes seen.  There was only subtle 
dextroscoliosis of the lumbar spine, which is a congential 
disability not subject to service connection.  38 C.F.R. 
§ 3.303.  The examiner concluded that the Veteran had a 
history of low back pain and that the objective findings 
after examination did not give rise to the level of a 
clinical diagnosis.
  
VA outpatient treatment records dated between 2004 and 2007 
were negative for a diagnosed low back disorder.  She simply 
complained of low back pain in December 2006.  

In short, a chronic low back disorder was not diagnosed 
during service.  Furthermore, there is no medical evidence of 
record showing a currently diagnosed low back disorder aside 
from pain.  Absent a finding of a current disability, service 
connection cannot be granted.  38 C.F.R. § 3.303.  As 
delineated above, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez, supra.   

When evaluating the appropriate medical diagnosis in this 
instance, consideration has been afforded to the 
comprehensive medical findings.  The Veteran's own assertions 
have likewise been reviewed, and the particular allegation 
that she currently experiences low back pain has been taken 
into account as providing plausible evidence of the same.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (indicating 
that claimant who is lay person is competent to provide own 
observations within the scope of own observation or 
experience).  On whether there is a basis for an actual 
diagnosis of a low back disorder, or other compensable 
chronic disability, however, this is essentially a medical 
determination, on which the Veteran's statements cannot be 
determinative without consistent clinical evidence.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu, 2 Vet. 
App. at 494. 

For these reasons, the claim for service connection for a low 
back disorder is being denied. The preponderance of the 
evidence is unfavorable, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert,  1 Vet. App. at 
55-57.    

3.  Bilateral Knees

The Veteran contends that she is entitled to service 
connection for a bilateral knee disorder.  She asserts that 
she injured her knees during basic training when she ran in 
boots that did not fit her.  Having carefully considered the 
Veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this regard, the Veteran's service treatment records from 
her active duty service show that she complained of right 
knee problems in March 1982.  She was diagnosed with stress 
reaction and mild chondromalacia.  In March 1982, the 
providers also questioned whether she had a stress fracture, 
which was not confirmed.  In November 1982, she had crepitus 
in both knees.  In October 1984, she was diagnosed with 
bilateral chondromalacia patella and placed on a temporary 
profile.

An October 1988 report of medical history noted complaints of 
knee pain.  The corresponding medical examination found 
positive entrapment, tenderness of the medial collateral 
ligaments, and crepitus of the bilateral knees, left greater 
than right.  In June 1992, the Veteran complained of right 
knee pain secondary to being injured during a tornado.  X-
rays were negative.  Runner's knee and knee sprain were ruled 
out.  In July 1992, the Veteran again complained of right 
knee pain.   X-rays were noted to be negative.  She 
complained of knee pain on her December 1994 report of 
medical history; however, the physical examination was 
negative for a knee disorder.  In April 2004, the Veteran had 
acute left knee strain.  In April 2004, left knee pain was 
considered to be improving.  An April 2005 Annual Medical 
certificate recorded complaints of left knee pain.  A 
diagnosis was not rendered. 

The mere fact that the Veteran sought treatment for knee pain 
and diagnosed with chondromalacia patella is not enough to 
establish that chronic bilateral knee disorder manifested 
during her active duty service.  38 C.F.R. § 3.303(b).  As 
delineated above, the last diagnosed of chondromalacia 
patella was in 1984.  Subsequently, she was diagnosed with a 
resolved left sprain and knee pain, which is not a disability 
without a diagnosed or identifiable underlying malady or 
condition.  Sanchez-Benitez, supra.   

Post-service, while the Veteran complained of knee pain in 
her January 2006 VA examinations, x-rays were negative.  
Moreover, the examiner noted that while the Veteran had a 
history of chondromalacia patella, the objective clinical 
data after examination did not give rise to the level of a 
clinical diagnosis.  

In short, while the veteran had treatment for complaints of 
knee problems during service, a chronic bilateral knee 
disorder was not shown during service.  38 C.F.R. §§ 3.307, 
3.309.  Furthermore, there is no medical evidence of record 
showing a current diagnosis of a bilateral knee disorder that 
is related to some incident of military service.  Absent such 
a finding, service connection cannot be granted.  38 C.F.R. 
§ 3.303.

The Board notes that when considering whether the criteria 
for a current diagnosis of a bilateral knee disorder are met 
however, ultimately the medical examinations, and other 
diagnostic reports dated as of or since the filing the claim 
for compensation benefits (in July 2005) would be most 
significant for this purpose.  See e.g., McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the existence of a 
current disability may still be satisfied when a claimant has 
a disability at the time a claim for compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior to the Secretary's adjudication of the claim).

While the Veteran was diagnosed with chondromalacia patella 
in 1984, she has not been diagnosed with this condition since 
that time.  Recent examination reports show no diagnosed knee 
disability.  The preponderance of the medical evidence of 
record accordingly does not establish the current existence 
of a bilateral knee disorder.  As provided under VA law, a 
valid claim for service connection requires competent 
evidence of the current disability claimed.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).   See also Brammer, 3 
Vet. App. at 225 ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."); 38 U.S.C.A. § 
1110.

When evaluating the appropriate medical diagnosis in this 
instance, consideration has been afforded to the 
comprehensive medical findings.  The Veteran's own assertions 
have likewise been reviewed, and the particular allegation 
that she currently experiences bilateral knee pain has been 
taken into account as providing plausible evidence of the 
same.  See Grottveit, 5 Vet. App. at 93.  On whether there is 
a basis for an actual diagnosis of a bilateral knee disorder, 
or other compensable chronic disability, however, this is 
essentially a medical determination, on which the Veteran's 
statements cannot be determinative without consistent 
clinical evidence.  See Layno, 6 Vet. App. at 470; Espiritu,  
2 Vet. App. at 494.   

For these reasons, the claim for service connection for a 
bilateral knee disorder is being denied.  The preponderance 
of the evidence is unfavorable, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert,  1 Vet. App. at 
55-57.    

4.  Bilateral Feet and Broken Toe

The Veteran contended that she was entitled to service 
connection for a skin condition of the bilateral feet and for 
the residuals of a broken toe.  Both claims were denied, in 
part on the basis that neither a skin condition nor a broken 
toe was shown during service.  Subsequently, the Veteran's 
chief contention has been that she has pain due to the fact 
that during service she wore boots that were the wrong size.  
In a July 2007 statement the Veteran stated that she was 
claiming service connection for a deformity as a result of 
the boots.  Service connection for bilateral bunions was 
denied in September 2007, and the matter has not been 
perfected for appeal.  While it appears that the Veteran may 
have dropped her claim for entitlement to service connection 
for a skin condition of the feet and for residuals of a 
broken toe, she perfected an appeal as to these matters, and, 
absent a clear withdrawal, the Board shall proceed in 
adjudicating the claims.      

Having carefully considered the Veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for a skin condition of the feet and for 
residuals of a broken toe, and that the appeal as to these 
issues will be denied.  

First, review of the record reveals that the Veteran's 
service treatment records are wholly devoid of complaints, 
treatment, or diagnoses of a skin condition of the bilateral 
feet.  Similarly, they are negative for treatment or 
diagnosis of a broken toe.  

Post-service, VA outpatient treatment records, as well as 
reports of VA examination dated in 2006 are also negative for 
a diagnosed skin condition of the bilateral feet or residuals 
of a broken toe.  The only complaints referable to the feet 
were in relation to the bunions, which are not currently on 
appeal.   

Specifically, upon VA examinations in January 2006, the 
Veteran reported having broken her right fourth digit in 2004 
while in Iraq.  She indicated that she did not seek 
treatment, but a buddy taped her two digits together.  X-rays 
of the feet were negative.  The right fourth digit appeared 
to be intact with no evidence of an old fracture.  A skin 
disorder of the feet was also not diagnosed.  

In short, a skin condition of the bilateral feet and a broken 
toe were not shown during service.  Furthermore, there is no 
medical evidence of record diagnosing any current skin 
disorder of the bilateral feet or residuals of a broken toe.  
Absent a finding of a skin condition of the bilateral feet or 
broken toe in service or current diagnoses of residual 
disability today, service connection cannot be granted.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Brammer, 3 Vet. 
App. at 225.

Though the Veteran previously contended that she has a skin 
condition of the bilateral feet and residuals of a broken toe 
that are related to her military service, there is no medical 
evidence on file supporting the Veteran's assertions and her 
statements do not constitute competent evidence of a medical 
diagnosis or nexus opinion.  Espiritu,  2 Vet. App. at 494-
95.  The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claims, and the 
appeals must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert,  
1 Vet. App. at 55-57.    


ORDER

Entitlement to service connection for a left lower leg 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to service connection for a skin condition of the 
bilateral feet is denied.

Entitlement to service connection for residuals of a broken 
toe, not including the formation of a bunion, is denied.


REMAND

As noted in the Introduction, the February 2006 rating 
decision denied claims of entitlement to service connection 
for hearing loss and a nodule of the right forearm.  The 
Veteran filed a timely notice of disagreement (NOD) in August 
2006.  See 38 C.F.R. § 20.302(a).  Since there has been an 
initial RO adjudication of the claims and an NOD as to the 
denials, the Veteran is entitled to an SOC, and the current 
lack of an SOC with respect to the claims is a procedural 
defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004); see also Manlincon v. West, 12 
Vet. App. 238 (1999). 

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

The RO must provide the Veteran an SOC 
with respect to her claims of entitlement 
to service connection for hearing loss 
and a nodule of the right forearm. The 
Veteran should be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  If a substantive appeal is filed 
the claims, subject to current appellate 
procedures, should be returned to the 
Board for further appellate 
consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


